Case 5:18-cr-00258-EJD Document 559-8 Filed 11/20/20 Page 1 of 3




                EXHIBIT G
             Case 5:18-cr-00258-EJD Document 559-8 Filed 11/20/20 Page 2 of 3




LANCE WADE
 (202) 434-5755
lwade@wc com




                                             August 11, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        We are in receipt of your August 6, 2020 response to my July 30, 2020 letter addressing
the inclusion of 16 privileged documents on the government’s exhibit list. As we continue to
consider your letter, we seek the following information necessary to assess the government’s
positions:

       First, please provide the following documents over which you state the Assignee has
“expressly waived any privilege” but which have been entirely withheld on privilege grounds
from the government’s Rule 16 productions in this matter: THPFM0001456346;
THPFM0001456347; THPFM0001456352; THPFM0001456354; and THPFM0001757628.

       Second, please provide all correspondence between the government and the Assignee
concerning the 16 documents identified in my July 30 letter as well as the 16 additional
documents and the Michael Chung email collection subject to the Assignee’s waiver, including
any correspondence addressing the May 16, 2017 and August 21, 2017 letters from Theranos to
the SEC clawing back as inadvertently produced several of those additional documents.
        Case 5:18-cr-00258-EJD Document 559-8 Filed 11/20/20 Page 3 of 3


Re: United States v. Holmes and Balwani
August 11, 2020
Page 2

       Third, please provide all correspondence and documentation concerning any instance
when the government raised privileged or potentially privileged documents with the Assignee
and where the Assignee either asserted or declined to expressly waive a claim of privilege.

      Fourth, please provide all correspondence between Theranos and the government (SEC
or USAO) concerning the clawing back of privileged or work-product protected documents.

       Thank you for your prompt attention to the above requests.


                                                   Sincerely,




                                                   Lance Wade

cc:    Jeff Coopersmith, Esq. (by email)
